Citation Nr: 1430837	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2013; a statement of the case was issued in August 2013; and a substantive appeal was received in October 2013.   

The Veteran presented testimony at a Board hearing in June 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

At the Veteran's June 2014, Board hearing, he stated that his hearing loss disability has become worse since his 2012 examination (Hearing Transcript p. 14) and that his service connected flat feet symptoms have also worsened.  (Hearing Transcript p. 18).  The Board construes these statements as increased rating claims.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the Veteran's June 2014 Board hearing, he stated that his PTSD and his memory have worsened since his most recent examination (Hearing Transcript p. 5, 13).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Consequently, the Board finds that a new examination is warranted for the purpose of determining the current severity of his PTSD.  The examiner should also render an opinion regarding whether it is at least as likely as not that his service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Additionally, the Board notes that a November 2012 correspondence reflects that the RO contacted the University of Northern Colorado and Aims Community College in the pursuit of information about the Veteran's employment.  However, the RO did not receive a response.  The RO should make another attempt to obtain any relevant records.  It should document its attempts to obtain this information.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should attempt to obtain employment information from the University of Northern Colorado and Aims Community College.  Attempts to obtain this information should be documented.

2.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should also opine whether it is as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



